Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 09/20/2022 and the new Reissue Declaration previously filed on 07/18/2022.  Applicant’s Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 4, 5, and 9-11 have been amended.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-11 are currently pending in the application.  Claims 1 and 7 are independent claims.

The objection to claim 9 (see: Non-Final Action, p. 4) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1-11 (see: Non-Final Action, pp. 4-6) under 35 U.S.C. 112(a) has been withdrawn as necessitated by Applicant’s Remarks (see: Remarks, pp. 10-13).  As previously noted in the Examiner’s Interview Summary, “the Examiner agreed with Applicant that column 18, lines 6-25 of the patent clearly supported the claim language” with regard to independent claims 1 and 7.
Having further considered Applicant’s Remarks with regard to claims 10 and 11, the Examiner generally agrees with Applicant that the disclosure of the Ito ‘387 patent describes the limitations of said claims in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Newly added claims 10 and 11 are supported by the specification of the Ito ‘387 patent at least through implicit disclosure.  For example, the Examiner now agrees that claims 10 and 11 are related to the single-touch operation screen embodiment and not to the multi-touch operation screen embodiment depicted in Fig. 8.  Additionally, the disclosure of the Ito ‘387 patent makes clear that each embodiment necessarily determines whether or not each detected touch is a valid touch or an invalid touch (e.g., see: column 8, lines 41-42: “A touch that is not an invalid touch corresponds to a valid touch”; column 17, lines 13-15: “the touch panel device 10 determines whether each of the detected touches is a valid touch or an invalid touch”; column 17, line 67 – column 18, line 3: “the touch determination unit 33 determines, as an invalid touch, the first touch that has been determined as a valid touch until this point of time, and determines the second touch as a valid touch”; etc.). 

The rejection of claims 4, 5, and 9 (see: Non-Final Action, pp. 6-7) under 35 U.S.C. 112(b) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 10 and 11 (see: Non-Final Action, pp. 7-11) under 35 U.S.C. 251 has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1-11 (see: Non-Final Action, pp. 11-12) under 35 U.S.C. 251 has been withdrawn as necessitated by the new Reissue Declaration.  However, as noted below, claims 1-11 are newly rejected under 35 U.S.C. 251 as necessitated by the Amendment to the Claims in view of the new Reissue Declaration.

The rejection of claims 10 and 11 (see: Non-Final Action, pp. 12-13) under 35 U.S.C. 251 has been withdrawn as necessitated by Applicant’s Remarks (see: Remarks, pp. 14-15).  This rejection has been withdrawn for substantially similar reasons as discussed above with regard to the previous rejection under 35 U.S.C. 112(a).   

The rejection of claims 10 and 11 (see: Non-Final Action, pp. 13-15) under 35 U.S.C. 251 has been withdrawn as necessitated by Applicant’s Remarks (see: Remarks, pp. 14-15).  This rejection has been withdrawn for substantially similar reasons as discussed above with regard to the previous rejection under 35 U.S.C. 112(a).   

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,437,387 B2 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2022 and 09/27/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 251
The new Reissue Declaration filed with this application is now defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
37 CFR 1.175(d) states that “If errors previously identified in the inventor’s oath or declaration for a reissue application pursuant to paragraph (a) of this section are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.”  As noted in MPEP 1414.03(I), “However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment)…Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.”  Also note MPEP 1444(III)(A).
In the instant case, when the new Reissue Declaration was filed on 07/18/2022 it properly cited at least one error as the basis for the current reissue.  However, based on the Amendment to the Claims, which were filed after the new Reissue Declaration, none of the errors previously identified are currently being relied upon as the basis for the reissue.  That is to say, the overall error of “original claims 1-9 of U.S. Patent No. 10,437,387 are too narrow” is no longer true.  Based on the Amendment to the Claims, claims 10 and 11 no longer broaden original independent claims 1 and 7 of U.S. Patent No. 10,437,387.  Rather, claims 10 and 11 now further narrow independent claims 1 and 7 of U.S. Patent No. 10,437,387 (see: MPEP 1414(II)(A): “It is noted that an error to be corrected under 35 U.S.C. 251 may be the addition of a claim or claims that is/are narrower in scope than the existing patent claims, without any narrowing of the existing patent claims”).
Therefore, Applicant must explicitly identify on the record an error being relied upon as the basis for reissue.  Applicant may do this by filing another Reissue Declaration or, as noted above, Applicant may do this by filing additional Remarks.  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
Appropriate correction is required.

Claims 1-11 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office Action.  

Allowable Subject Matter
Claims 1-11 would be allowable if the rejection under 35 U.S.C. 251, set forth in this Final Action, is overcome. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:
/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992